         Case 1:20-mj-00081-GMH Document 1-1 Filed 05/05/20 Page 1 of 2




                                   STATEMENT OF FACTS

      On May 4, 2020, at approximately 6:03 p.m., an individual later identified as Joseph
Domino (“Domino” or “Defendant”) entered the restricted area surrounding the White House in
Washington, D.C.

        The White House complex, which includes, among other things, the White House
Mansion and the White House grounds, is a restricted area in Washington, D.C. Only people
with authorized access are permitted inside the White House complex, which has both permanent
and movable security barriers surrounding it (“security barriers”). There are signs posted along
the security barriers that state “Restricted Area, Do Not Enter.”

        Officer Ryan Marks of the United States Secret Service (“USSS” or “Secret Service”)
was standing on patrol in the 1600 block of Pennsylvania Avenue, NW, in front of the White
House complex in full police uniform when he observed the Defendant. Officer Marks observed
the Defendant approach the temporary security barrier in front of 1600 Pennsylvania Avenue
NW. Defendant then threw what appeared to be a pile of papers into the secure area of
Pennsylvania Avenue. After throwing the papers, Defendant placed his hands on the security
barrier and jumped over the barrier into the secure area. Multiple signs were posted in the
vicinity, advising that inside the barrier was a restricted area. Officer Marks and two other
officers then immediately detained the Defendant. While Defendant was being transported to the
2nd District by Officer Marks and Officer Chase Smith, Defendant spontaneously, and not in
response to any questions, stated that he jumped over the barrier because he wanted to make sure
that the papers were received. Officer Marks believed that Defendant was referring to the papers
that he had thrown over the barrier. Among the papers that Defendant threw over the barrier
were envelopes labelled “Trump,” “Pence,” and “Mnuchin.”

       The Defendant was placed under arrest for Unlawful Entry at approximately 6:22 p.m.

        At approximately 7:00p.m., two Secret Service agents and/or officers arrived at 2D to
interview Defendant. They properly identified themselves as Special Agents for the U.S. Secret
Service. They asked him if he would be willing to talk to them and they advised Defendant that
he did not have to answer questions and that he could stop the interview at any time, and Defendant
agreed to answer questions.

        Defendant stated he drove to Washington, D.C., in his vehicle earlier that day from his
residence in Richmond, VA, to personally deliver a letter to the President of the United States
(POTUS). Defendant stated he did not reserve housing for the night and did not have any other
plans in Washington, D.C., after delivering his letter.

        When questioned about his motivation for jumping the barrier, Defendant explained he was
attempting to gain access to the White House to hand POTUS a letter he had written. Defendant
stated that he initially threw the letter over the barrier. After he observed that no one was coming
to collect the letter and bring it inside the White House, Defendant decided that he would have to
physically bring the letter to POTUS himself.
         Case 1:20-mj-00081-GMH Document 1-1 Filed 05/05/20 Page 2 of 2




         Defendant stated he wrote the letter to inform POTUS that there is a conspiracy between
the country of Poland and the Wall Street Journal. He explained Poland recently took out a two-
page ad in the Wall Street Journal directing readers to buy a publication from a writer with Nazi
connections. Defendant also stated that on Thursday, April 30th, he mailed fifty (50) copies of the
letter to various local news outlets. He could not recall the names or places of where the letters
were mailed. He also explained he feared for his safety based on his findings in the letter.

        Defendant stated he received treatment for mental illness ten years ago but did not recall
the name of his personal doctor, the name of the facility he was admitted to, or the medication he
was prescribed. Defendant stated it was an anti-psychotic prescription which he consumed for six
months. He did not provide details why he received this treatment. Defendant stated he does not
have an alcohol or substance abuse problem; however, he “smokes a little weed every day.” He
did not appear under the influence of alcohol or drugs during the interview.

       Based on the foregoing, your affiant submits that there is probable cause to believe that the
Defendant violated 18 U.S.C. § 1752(a)(1) (Unlawful entry into restricted grounds) and 22 D.C.
Code § 3302(b) (Unlawful entry on property).




                                              __________________________________________
                                              Ryan Marks
                                              Officer, United States Secret Service
                                              Badge Number 2347


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 5th day of May, 2020.




                                              __________________________________________
                                              The Honorable G. Michael Harvey
                                              United States Magistrate Judge
